Citation Nr: 1614543	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for sinusitis. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches. 

4.  Entitlement to service connection for migraine headaches. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tendinitis and phlebitis of the right lower extremity. 

6.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or due to herbicide exposure. 

8.  Entitlement to service connection for a left lower extremity disability, to include as secondary to service-connected right foot metatarsalgia, or due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of this hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, sleep apnea, and a left lower extremity disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for entitlement to service connection for sinusitis and migraine headaches were initially denied in a final May 1982 rating decision.  The Veteran attempted to reopen the claims and was most recently denied in an August 2012 rating decision.

2.  The evidence received since the August 2012 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's chronic sinusitis had its onset during active duty service.

4.  The Veteran's chronic migraine headaches had their onset during active duty service.

5.  The claim for entitlement to service connection for tendinitis and phlebitis of the right lower extremity was initially denied in a final December 1977 rating decision. 

6.  The evidence received since the December 1977 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for chronic sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received to reopen service connection for migraine headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Service connection for chronic sinusitis is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4.  Service connection for migraine headaches is warranted.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

5.  New and material evidence has not been received and reopening of the claim for entitlement to service connection for tendinitis and phlebitis of the right lower extremity is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Sinusitis and Migraine Headaches

The claims for entitlement to service connection for sinusitis and migraine headaches were initially denied in a May 1982 rating decision.  The RO determined that the record did not establish chronic sinus or headache disabilities.  The Veteran did not appeal the denial of service connection for sinusitis and migraines and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran attempted to reopen his claims and was most recently denied in an August 2012 rating decision.  The evidence received since that time includes private and VA clinical records establishing consistent treatment for chronic sinusitis and migraine headaches.  The Veteran was also diagnosed with chronic sinusitis and migraine headaches at VA examinations performed in November 2014.  The Veteran testified during the April 2015 videoconference hearing that she first experienced sinus problems and headaches during basic training that have persisted since that time.  This medical and lay evidence is new as it was not previously considered and material as it relates to a previously unestablished fact in the claims-the presence of current and chronic sinus and migraine disabilities.  Thus, the evidence is new and material and sufficient to reopen the claims for entitlement to service connection.  


Tendinitis and Phlebitis of the Right Lower Extremity

The claim for entitlement to service connection for tendinitis and phlebitis of the right lower extremity was initially denied in a December 1977 rating decision.  The RO determined that the record did not establish the presence of a current disability.  The Veteran initiated an appeal of the denial of the claim, but it was not perfected, and the December 1977 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence received since the December 1977 Board decision includes the Veteran's lay statements and testimony, copies of private and VA treatment records, and VA examinations of the right feet and lower extremity nerves.  This evidence is new as it was not previously considered, but is not material as it does not provide any additional evidence of tendinitis or phlebitis of the right lower extremity.  The VA examinations document findings of right foot nerve damage diagnosed as metatarsalgia (for which the Veteran is already service-connected) and are negative for findings of tendinitis or vascular dysfunction of the right lower extremity.  Private and VA treatment records do not demonstrate any complaints or treatment relevant to the current claim and the Veteran's April 2015 testimony is duplicative of evidence of record at the time of the December 1977 rating decision.  The Veteran testified that she was treated and hospitalized during service for suspected tendinitis and phlebitis and incurred damage to her right foot due to multiple attempts to inject contrast for a venogram.  These lay statements are essentially identical to the Veteran's contentions at the time of her initial claim and are not material.  The new lay and medical evidence does not relate to an element of service connection that was previously lacking, i.e. the presence of a current chronic disability characterized as tendinitis or phlebitis.  Thus, the record does not contain new and material evidence and the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considered the holding and impact of Shade.


Reopened Claims

The Veteran contends that service connection is warranted for chronic sinusitis and migraine headaches as the conditions had their onset during active duty service.  The record establishes current chronic disabilities; the Veteran was diagnosed with chronic sinusitis and migraine headaches at the November 2014 VA examinations.  VA and private treatment records also document treatment for the claimed conditions and related symptoms throughout the claims period.  

The evidence also establishes that the Veteran's sinus and migraine conditions had their onset during active duty service.  Service records clearly show that the Veteran was treated on several occasions for sinus and headache complaints and diagnosed with sinusitis and migraines in March 1977.  Sinus X-rays in March 1977 also demonstrated fluid in the left maxillary sinus along with mucosal thickening.  Physical examination of the Veteran's systems was normal in June 1977, a few months prior to discharge, but the Veteran complained of severe and frequent headaches and sinusitis on the June 1977 report of medical history.  The examining physician also noted a history of sinus problems and severe headaches.  Service records therefore establish the Veteran was diagnosed with sinusitis and migraines during active duty.

Post-service records also document ongoing complaints of sinus and headache problems beginning in May 1981 and 1982, though the Veteran was diagnosed with allergic rhinitis and rhinoconjunctivitis to account for her symptoms.  Other records of private treatment received from the Social Security Administration (SSA) and records from the Durham VA Medical Center (VAMC) show consistent complaints and findings of sinusitis and migraine headaches from May 2004.  The Veteran testified in April 2015 that she has experienced sinus and headache problems since active service and the Board finds this history credible in light of the contents of the service and post-service treatment records.  Although the November 2014 VA examiner provided opinions against the claims, finding that the Veteran's complaints of sinus and headache problems in service were acute and resolved prior to discharge, the Board finds these opinions are outweighed by the other evidence of record.  The Board also notes that the VA examiner does not appear to have considered the private medical records obtained from the SSA.  Thus, the medical and lay evidence is sufficient to establish a link between the Veteran's current sinus and migraine disabilities and active military service.  All three elements of service connection are present and the Board finds that service connection for chronic sinusitis and migraine headaches is warranted.




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claims pertaining to sinusitis and migraine headaches.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims.  

Regarding the claim to reopen service connection for tendinitis and phlebitis of the right lower extremity, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The December 2011 letter also provided notice of the criteria necessary for reopening a previously denied claim.  In addition, the Veteran was informed of the reason for the prior denial of service connection in the December 1977 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA, to include records from the Veteran's private health care providers.  Additionally, the Veteran was provided a proper VA examination in response to her claim in July 2012.  For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for sinusitis is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for migraine headaches is granted. 

New and material evidence having not been received, the claim to reopen entitlement to service connection for tendinitis and phlebitis of the right lower extremity is denied. 







REMAND

The Board finds that additional development is necessary with respect to the claims for entitlement to service connection for diabetes mellitus, sleep apnea, and a left leg disability.  Specifically, the claims must be developed in accordance with VA's procedures for claims based on herbicide exposure.  VA should also conduct examinations to determine the nature and etiology of the disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Develop the claims for service connection for diabetes mellitus, sleep apnea, and a left lower extremity disability in accordance with the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 7(a), "Developing Claims Based on Herbicide Exposure in Other Locations."  

The Veteran contends that she was exposed to herbicides through her active duty service at Lowry Air Force Base (AFB) in Colorado.  She testified in April 2015 that Lowry AFB was designated as a storage facility for herbicides, including Agent Orange, and submitted an internet article noting that a December 2006 Department of Defense (DOD) report identified Agent Orange testing storage and disposal sites at numerous locations throughout the United States.  

The record does not indicate that VA has attempted to verify the Veteran's claimed herbicide exposure, to include requesting a review of DOD's inventory of herbicide operations to determine whether herbicides were used at Lowry AFB as claimed.  If Lowry AFB is included in the list of facilities where herbicides were stored or used, the AOJ should determine whether the Veteran could have been exposed to herbicides through the drinking water and soil. 

2.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of the claimed diabetes mellitus.  After examining the Veteran and reviewing the claims file, including the history provided below, the examiner should:

a)  Confirm the existence of diabetes mellitus, making specific findings regarding whether the Veteran has type I or type II diabetes.  Treatment records from the Durham VAMC show that the Veteran was diagnosed with diabetes in May 2011.  Her VA endocrinologist questioned whether the condition was type I or type II in June 2011, October 2012, and November 2012, and the record therefore contains some ambiguity regarding the Veteran's specific diagnosis.

b)  With respect to any diagnosed diabetes,  the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to any incident of active duty service, to include the Veteran's claimed herbicide exposure if verified by the AOJ.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the claimed sleep apnea and left lower extremity disability.  
After examining the Veteran and reviewing the claims file, the examiner should provide an opinion addressing the following:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's obstructive sleep apnea is caused or aggravated by service-connected PTSD.

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present left lower extremity disability is caused or aggravated by the service-connected right foot metatarsalgia, to include on the basis of a shifting of the weight from the right leg to the left. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  The examiner must address whether the Veteran's claimed sleep apnea and left lower extremity disability are aggravated by service-connected PTSD and/or right foot metatarsalgia.

4.  Readjudicate the claims on appeal with consideration of all the evidence added to the claims file.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


